Citation Nr: 1131416	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-26 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision in which the RO in Augusta, Maine denied service connection for bilateral hearing loss.  Several days later in February 2007, the RO in Detroit, Michigan notified the Veteran of that decision.  [Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the Detroit RO.]

In December 2010, the Board remanded the issue on appeal for further development.  Since that time, all necessary development has been completed, and the issue is, once more, before the Board for adjudication.


FINDING OF FACT

Bilateral hearing loss was first shown many years after the Veteran's active duty and is not causally or etiologically related to such service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With regard to the Veteran's claim of entitlement to service connection for bilateral hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A letter sent in November 2006 fully satisfied the duty to notify provisions pertaining to the Veteran's claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, the Veteran was notified of the information and evidence necessary to substantiate his service connection claim; which evidence, if any, he should obtain; which evidence, if any, will be retrieved by VA; and the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Further, the Veteran's service, VA, and private treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that, in accordance with remand directives, the Veteran was afforded a pertinent VA examination in February 2011.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate as it was predicated on a review of the claims folder and medical records contained therein; contained a description of the history of the disability at issue; and documented and considered the Veteran's complaints and symptoms.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2010).  Thus, the Board finds that there is no indication in the record that any additional evidence relevant to this claim is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Law and Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for certain chronic diseases, such as organic diseases of the nervous system, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2001).

Thus, in order to establish service connection, a claimant must generally submit (1) evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

For the purposes of applying the laws administered by VA, impaired hearing is considered a disability when a Veteran's auditory thresholds (puretone decibel loss) in one of the frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above mentioned frequencies are 26 decibels or greater; or when a Veteran's speech recognition scores, using the Maryland CNC Test, are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

In the present appeal, the Veteran contends that his current bilateral hearing loss is due to exposure to hazardous noise in service, to include combat action.  He reported that he received no inservice treatment for, or evaluation of, hearing loss.

A review of the service treatment records shows no evidence of complaints of, or treatment for, hearing problems.  Service entrance and discharge examination reports show normal audiological findings.  Specifically, a May 1965 service entrance examination report shows normal hearing, with puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
(-5)10
(-5)5
(-5)5
     (-5)5
(5)10
LEFT
(-5)10
(-5)5
(-5)5
(5)15
(5)10

[NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures not in parentheses.]  

A June 1968 discharge examination report shows normal hearing, with puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0
        x
10
LEFT
-5
-5
0
x
-5
Thus, neither the service entrance or discharge reports indicate any hearing impairment.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (stipulating that "the threshold for normal hearing is from 0 to 20 dB [decibels], and [that] higher threshold levels indicate some degree of hearing loss").  

Service records confirm that the Veteran engaged in combat.  Indeed, the Veteran is the recipient of a Purple Heart, Combat Infantryman Badge and a Bronze Star Medal.  Thus, hazardous noise exposure is conceded.  

Post-service records show treatment for hearing loss from 1999 to present.  A December 1999 audiology progress report noted a hearing aid check.  On testing, the Veteran indicated that he heard better without the hearing aid and opted not to wear it.  The examiner advised the Veteran to monitor his hearing and to indicate if any changes occurred.  

In July 2006, the Veteran underwent private audiological testing.  On examination, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
       60
70
LEFT
25
25
40
50
55

Puretone threshold averages were 50 decibels in the right ear and 30 in the left.  Speech recognition scores were 96 percent in the right ear and 100 percent in the left.  The examiner diagnosed bilateral sensorineural hearing loss, right ear worse than left ear.  Additionally, he noted that the Veteran had reported hazardous noise in service and that the Veteran did not wear hearing protection at the time.  The examiner stated that the type of noise exposure that the Veteran experienced in service was impulse noise, referring to a short duration sound characterized by a shock wave having an instantaneous rise time, typically the result of a sudden release of energy such as an explosion or weapon fire.  The examiner explained that impulse noise occurs in the military where noise sources are weapons.  The examiner then opined that it was highly likely that the Veteran's current hearing loss could be attributed to noise exposure during service.  

In December 2006, the Veteran was afforded a VA audiological examination.  On testing, puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
40
40
       65
65
LEFT
15
25
45
50
50

Puretone threshold averages were 53 decibels in the right ear and 43 in the left.  Speech recognition scores were 88 percent in the right ear and 92 percent in the left.  The examiner diagnosed bilateral sensorineural high frequency hearing loss, noted the Veteran's exposure to hazardous noise in service, and opined that the Veteran's current hearing loss was unrelated to service.  In reaching this conclusion, the examiner explained that the service discharge report showed no evidence of hearing loss.  

In December 2011, the Veteran was afforded a second VA audiological examination.  On testing, puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
55
60
70
LEFT
20
35
40
45
50

Puretone threshold averages were 58 decibels in the right ear and 43 in the left.  Speech recognition scores were 80 percent in the both ears.  The examiner diagnosed right ear mild sloping to a severe mid to high frequency sensorineural hearing loss and left ear mild sloping to a moderate mid to high frequency sensorineural hearing loss.  The examiner reviewed the claims file, to include the service treatment records and noted normal audiological findings in service, notably on service entrance and discharge.  The examiner also opined that the Veteran's current bilateral hearing loss was unrelated to service.  In reaching this conclusion, the examiner explained that the service discharge report showed no evidence of hearing loss.  

Upon review, the Board finds that the 2006 and 2011 VA examiners' medical opinions are the most probative medical opinion of record as they are based on a complete review of the claims file and the accurate history provided therein and provide a thorough opinion based on that review and on the medical findings of record, to include medical literature.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that the Board may appropriately favor the opinion of one competent medical authority over another); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).  Additionally, the VA examiners' opinions provide supporting rationale and are consistent with the record.  By contrast, the Board finds the 2006 private medical opinion less probative because it provides limited supporting rationale and is not based on a review of the complete evidence of record, to include the claims file.  Significantly, the private opinion does not address the nearly 30 year absence of objective evidence of hearing loss after the Veteran's separation from service.  Thus, the VA examiners' opinions are the most probative of record.  

In considering the totality of the evidence of record, the Board finds that such evidence clearly shows a current hearing loss disability.  See 38 C.F.R. § 3.385.  However, the question at issue here is whether such hearing loss is related to the Veteran's service.  In this regard, the Board acknowledges and deems credible the Veteran's contentions with regard to noise exposure in service.  Such contentions are consistent with the Veteran's combat service.  Thus, as noted above, in-service noise exposure is conceded.  
The Board acknowledges the Veteran's contention that his current hearing loss is related to noise exposure in service.  The Board further acknowledges that the Veteran is competent to attest to observable conditions and symptoms of his condition.  However, the Board finds that these statements are outweighed by the medical evidence of record.  In this regard, all service records of audiological testing revealed normal findings, both on entrance and exit.  Additionally, the Veteran reported normal hearing on examination in service.  Although inservice noise exposure has been conceded, the evidence of record shows the first treatment for hearing problems beginning in 1999, nearly 30 years after service.  

The Board is within its province to weigh the Veteran's testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board finds that the Veteran's contention that his current bilateral hearing loss is related to service is unsupported by the record.  Of particular significance to the Board is the fact that the Veteran first filed a claim for service connection for bilateral hearing loss in 2006, many years after active duty.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony].  The Board also finds significant the fact that the Veteran did not relate his hearing loss to service until after he filed a claim for service connection in 2006.  Further, the Board notes that the Veteran has provided no testimony of inservice hearing problems or continuity of symptomatology since discharge.  Therefore, the Board does not find credible the Veteran's statements relating his current bilateral hearing loss to noise exposure in service.

The Board observes that, in this case, there is a nearly 30 year-long evidentiary gap between active service and the earliest evidence of complaints of and treatment for hearing loss.  The Board notes that this absence of evidence constitutes negative evidence tending to disprove the claim that the Veteran had an injury or disease in service which resulted in chronic disability or persistent symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom; Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also 38 C.F.R. § 3.102 (noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence).  Thus, the lack of any objective evidence of continuing complaints, symptoms, or findings for many years between the period of active duty and the first complaints or symptoms of hearing impairment is itself evidence which tends to show that the currently diagnosed hearing loss did not have its onset in service or for many years thereafter.  

The Board notes that the only probative evidence of record, the above-mentioned 2006 and 2011 VA medical opinions, shows that the Veteran's hearing loss is not related to service.  The Board acknowledges the Veteran's contentions that these problems are related to service.  It is well settled, however, that laypersons without medical training, such as the Veteran, are not qualified to render medical opinions regarding matters such as diagnosis of disease, which call for specialized medical knowledge.  See Espiritu v. Derwinski, supra; see also 38 C.F.R. § 3.159 (2009).  Further, as noted above, the Board finds that the Veteran's statements are outweighed by the VA examiners' negative medical opinions.

Accordingly, the Board finds that the evidence of record shows no connection between the Veteran's hearing loss and his active service.  As the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application, and entitlement to service connection for such must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; & Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


